Citation Nr: 1819511	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis, cervical spine.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2014; a statement of the case was issued in May 2014; and a substantive appeal was received in June 2014.   

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A cervical spine disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2013 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his cervical spine disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that neck pain, first reported many years post service, had its onset in service or is otherwise related thereto.  The duties to notify and to assist have been met. 


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records fail to reflect any findings attributed to a neck injury.  Moreover, the Veteran's October 1974 separation examination yielded normal findings and no findings were noted on post service examinations dated July 1977 and July 1978.  In Reports of Medical Histories dated July 1977, July 1978, July 1979, July 1980, and July 1981, the Veteran denied recurrent back pain; arthritis, rheumatism, bursitis; and bone, or other joint deformities.  The Veteran first reported back and neck trouble in May 1982.  A May 1982 VA examination reflects that the Veteran had a neck injury with "good recovery."  

A November 2004 treatment report reflects that the Veteran has cervical spine stenosis.  A December 2004 treatment report reflects that the Veteran has had neck problems off and on "for quite some time."  He stated that in June, while on a riding mower, he experienced increased pain in his neck.    


Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that the Veteran suffers from cervical spine stenosis.  

However, it is the second and third elements of service connection that have not been established.  As noted above, the service treatment records fail to reflect any findings attributed to a neck (cervical spine) disability.  His separation examination was normal and he completed a Report of Medical History in which he denied recurrent back pain; arthritis, rheumatism, bursitis; and bone, or other joint deformities.  He continued to deny these symptoms in post service Reports of Medical Histories.  The first indication of neck trouble is dated May 1982.  At that time, a VA examination reflects that the Veteran sustained a neck injury and had a good recovery.  There was no indication that the injury was in any way associated with military service.  

The first indication of a chronic disability is located in treatment records dated in 2004.  They reflect that that the Veteran had neck problems off and on "for quite some time."  These symptoms were increased in June 2004.  There was no indication that the symptoms or the underlying disability were incurred during service or were otherwise related to service.  

The Veteran has not offered any explanation as to why he believes his cervical spine arthritis is related to service.  

With no evidence of an in-service injury, repeated denials of any bone or joint issues for several years after service, and no reported symptoms for several years after service, the Board finds that neither the second or third element of service connection is satisfied.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a cervical spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

The Veteran contends that he was exposed to Agent Orange in service, and that this exposure caused or contributed to his post service diagnosis of diabetes mellitus.  He stated that he was stationed in the Philippines and that he worked on airplanes that went back and forth to Vietnam.  He stated that he would overhaul the airplanes after they had been in Vietnam (and consequently exposed to Agent Orange).  

Governing law provides for presumptive service connection based on exposure to herbicides/Agent Orange in service for certain enumerated diseases (including diabetes mellitus).  A Veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to Veterans who served in other areas where Agent Orange is known to have been used. 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307, 3.309 (2017).  The Veteran here is not shown to have served in Vietnam, and does not allege otherwise.  Rather, he contends that his diabetes mellitus stems from his exposure to Agent Orange while he was stationed in the Philippines.   

The RO denied the Veteran's claim without any consideration of the Veteran's alleged exposure to Agent Orange.  Although the Veteran did not serve in Vietnam (and is therefore not entitled to a presumption that he was exposed to Agent Orange), the Board notes that in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has service in Vietnam which would entitle him to a presumption of having been exposed to herbicides, but also must determine whether his current disability is the result of active service under 38 U.S.C. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2017), to include as due to possible exposure to herbicides while stationed in the Philippines.  .

Review of the service treatment records confirms that the Veteran was an aircraft mechanic at Clark Air Base in the Philippines from December 1968 to June 1970.  A request must then be sent to the Joint Services Records Research Center (JSSRC) for verification of the Veteran's possible Agent Orange exposure at Clark Air Base in the Philippines, to include from December 1968 to June 1970.  If the JSSRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made.  

Accordingly, the case is REMANDED for the following action:

1.  A request must be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Clark Air Base in the Philippines from December 1968 to June 1970.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.
 
2.  If the claim remains denied, then the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


